*465Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered July 1, 2003, convicting him of assault in the first degree, aggravated criminal contempt, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court did not err in permitting the prosecution to introduce evidence of the defendant’s prior assault of the complainant, as such evidence was relevant to enable the jury to understand the defendant’s relationship with the complainant, to explain the issuance of an order of protection, and to establish the defendant’s intent in the commission of the charged crimes (see People v Doyle, 15 AD3d 674, 675 [2005], lv denied 5 NY3d 761 [2005]; People v Jones, 9 AD3d 374, 375 [2004]; People v Ramsey, 1 AD3d 538 [2003]; People v Morgan, 1 AD3d 531 [2003]; People v Hawker, 215 AD2d 499, 500 [1995]). Although the trial court should have limited the extent of the evidence of the prior assault, any potential prejudice to the defendant was mitigated by the trial court’s limiting instructions to the jury (see People v Foster, 211 AD2d 640, 641 [1995]; People v Carver, 183 AD2d 907, 908 [1992]). Crane, J.P., Mastro, Rivera and Spolzino, JJ., concur.